LUMBARD, Chief Judge
(dissenting).
As I do not believe that the NorrisLaGuardia Act forbids a federal court from issuing an injunction such as the plaintiff here seeks, and as it seems to me that there is sufficient basis for federal jurisdiction and ample reason for granting a preliminary injunction, I dissent and vote to reverse the order of the district court and direct the issuance of a preliminary injunction.
On March 6, 1959, in the wake of violence and bloodshed, the Legislature of Newfoundland enacted the 1959 Trade Union (Emergency Provisions) Act No. 2.1 Section 3 of the Act revoked the certification of IWA’s Newfoundland *376locals, and section 4 specifically voided agreements entered into between the IWA unions and any employer. The IWA argues that the Act does not prevent voluntary recognition of IWA locals by Bowater’s Newfoundland, but only precluded certification by the Newfoundland Labour Relations Board. However, the events which prompted the Act’s passage make it manifest that the legislature’s intent was to outlaw the union as a means of putting a stop to the violent and bloody struggle between the IWA and the employers of the woods workers.2
There is nothing in the Norris-LaGuardia Act, and in the record of its enactment by the Congress, which furnishes any support for its application to a situation where a union is picketing a foreign vessel in order to bring pressure to bear to assist it in organizing workers in a foreign country in violation of foreign law designed to make such organizing unlawful. In Khedivial Line, S. A. E. v. Seafarers’ International Union, 278 F.2d 49 (2 Cir. 1960), this court held that the Norris-LaGuardia Act did not apply to picketing directed at a foreign private employer when the reason for the picketing was the picketers’ disagreement with a foreign government’s policy decision. In that case we said that “the shipowner was not the cause of the picketers’ grievance. * * * [W]hatever had been done here was the United Arab Republic’s doing, not plaintiff’s * * * We do not believe the prohibition of the Norris-LaGuardia Act against the grant of injunctions in a ‘labor dispute’ extends to picketing directed against policies of the government of the owner of a vessel as distinguished from activities of the owner.” I believe that this doctrine is equally applicable here. The legislature of Newfoundland has prohibited recognition of IWA locals; and the IWA is picketing plaintiff in retaliation because of its corporate association with another Bowater company on whose land some of the unorganized workers are lumbering.
While plaintiff’s right to a final decision after trial is not absolutely certain, it can hardly be doubted that it raised questions of a serious and substantial nature and that balancing the hardships involved there would seem to be far less potential harm to the defendants if the injunction is granted than the harm which would accrue to the Bowater companies3 if a preliminary injunction were denied. Hamilton Watch Co. v. Benrus Watch Co., Inc., 206 F.2d 738, 740 (2 Cir. 1953). This case is unlike the typical labor injunction case, where the entering of a preliminary injunction which may be dissolved once the facts are more fully disclosed can often break the strike. For there the picketers are striking against their own employer, and if prevented from applying immediate economic pressure, have little chance of success; while here the picketing is designed to apply a more general pressure against an outside employer, and the picketers continue their employment even during the picketing. Therefore, it would not seriously hamper the union activities if it were restrained from picketing plaintiff until a full dress trial could be held and a final determina*377tion made; to allow picketing during this interim would cause irreparable harm to the Bowater companies through breach of contracts and possible rupture of business relations with the attendant loss of good will in the market where a very substantial proportion of their paper is sold.
If my brothers’ view is to prevail, it would be well for the Congress to consider now, in lig'ht of a shrinking world which could scarcely have been anticipated in 1932, the consequences of applying the Norris-LaGuardia Act to situations which may so seriously affect our foreign relations as the picketing of a foreign vessel. It surely is arguable that the national interest with respect to strikes and picketing which may affect the United States’ relations with foreign countries would be better served by the uniformity attainable by restoring some measure of equity jurisdiction to the federal courts under appropriate Congressional guidance, cf. Textile Workers Union of America v. Lincoln Mills, 353 U.S. 448, 456-457, 77 S.Ct. 912, 923, 1 L.Ed.2d 972 (1957), than by leaving such sensitive issues to the varying substantive and procedural laws of fifty states, some of which have statutes modeled on the Norris-LaGuardia Act and others of which do not.4
Nor are the courts ousted of jurisdiction of this case by the National Labor Relations Act. In San Diego Building Trades Council, etc. v. Garmon, 359 U.S. 236, 245, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959), the Supreme Court stated that “When an activity is arguably subject to § 7 or § 8 of the [National Labor Relations] Act, the states as well as the federal courts must defer to the exclusive competence of the National Labor Relations Board,” even if the Board declines to assert jurisdiction. However, since the National Labor Relations Act does not apply to a dispute with as many foreign contacts as the present one, Benz v. Compania Naviera Hidalgo, S. A., 353 U.S. 138, 77 S.Ct. 699, 1 L.Ed.2d 709 (1957); Marine Cooks & Stewards, A. F. L. v. Panama Steamship Co., Ltd., 362 U.S. 365, 369, 80 S.Ct. 779, 4 L.Ed. 2d 797 (1960); Empresa Hondurena de Vapores, S. A. v. McLeod, 300 F.2d 222 (2 Cir. 1962), the Board does not have primary jurisdiction and a state or federal court can hear the case. Benz v. Compania Naviera Hidalgo, S. A., supra. Therefore, the district court could hear this case if some ground of federal jurisdiction exists.
The plaintiff advances a claim under the treaty “To regulate the Commerce between the Territories of the United States And of his Britannick Majesty,” signed and ratified in 1815, 8 Stat. 228, and extended indefinitely on August 6, 1827, 8 Stat. 361. This is sufficient to give the district court jurisdiction under 28 U.S.C. §§ 1331 and 1350.
Article 1 of the treaty provides that “inhabitants of the two countries, respectively, shall have liberty freely and securely to come with their ships and cargoes to all such places, ports, and rivers * * * to which other foreigners are permitted to come * * * and, generally, * * * the most complete protection and security for their commerce, but subject always to the laws and statutes of the two countries, respectively.” Under the Supremacy Clause of the United States Constitution, Article VI, clause 2, treaties, along with federal statutes, are the supreme law of the land. See Maiorano v. Baltimore & O. R. R., 213 U.S. 268, 272-273, 29 S.Ct. 424, 53 L.Ed. 792 (1909); Foster *378v. Neilson, 2 Pet. 253, 314, 7 L.Ed. 415 (1829); United States v. The Schooner Peggy, 1 Cranch 103, 2 L.Ed. 49 (1801); Ware v. Hylton, 3 Dall. 199, 1 L.Ed. 568 (1796); Briggs, The Law of Nations 886 (1952). Thus when the wording of a treaty is sufficiently explicit to permit its application without additional implementing statutes, as is this treaty, and it is reasonably probable that the parties to the treaty intended it to be self-executing, as here, the treaty is enforced without further legislation. See United States v. Percheman, 7 Pet. 51, 87-89, 8 L.Ed. 604 (1833); Sei Fujii v. State, 38 Cal.2d 718, 242 P.2d 617, 619-620 (Cal.1952); Bacardi Corp. of America v. Domenech, 311 U.S. 150, 161, 61 S.Ct. 219, 85 L.Ed. 98 (1940); Hauenstein v. Lynham, 100 U.S. 483, 25 L.Ed. 628 (1879); 5 Hachworth, Digest of International Law 177-185 (1943).
The treaty explicitly confers rights not only upon the two signatory countries, but also upon “the inhabitants of the two countries.” See Jones v. Meehan, 175 U.S. 1, 20 S.Ct. 1, 44 L.Ed. 49 (1899); Chew Heong v. United States, 112 U.S. 536, 5 S.Ct. 255, 28 L.Ed. 770 (1884); 87 C.J.S. Treaties § 25. Although less clear, these rights secured to plaintiff are enforceable not only against the United States government but also against individuals. The United States can fulfill its treaty obligation of protecting the guaranteed freedoms in two ways: first, by not acting contrary to the treaty and, second, by making its courts available to prevent individuals from acting contrary to the treaty. The combination of the Supremacy Clause of the Constitution, a self-executing treaty, and the jurisdiction afforded by 28 U.S.C. §§ 1331 and 1350 imply this second step. In Clark v. Pigeon River Improvement Slide & Boom Co., 52 F.2d 550 (8 Cir. 1931), a treaty with Canada was used as the basis for an injunction against an American company that was interfering with a Canadian company’s right of free passage. See also Maiorano v. Baltimore & O. R. R., supra, 213 U.S. at 273, 29 S.Ct. 424.
It is, therefore, necessary to ascertain what substantive rights the treaty confers on the plaintiff. Since it provides that inhabitants of the two countries-shall have liberty freely to come to all ports “to which other foreigners are permitted to come,” the substantive rights accorded plaintiff rise no higher than those accorded other foreigners with whose countries we have no treaty. Moreover, it would be illogical to conclude that the treaty was meant to accord plaintiff more freedom than our own citizens have. Therefore, the treaty must be interpreted as meaning that the specified foreigners will be protected from interference with their rights to use American ports when that interference constitutes a tort under either federal or state law for which any foreigner or American citizen would be similarly protected. Such a construction gives full scope to the phrase “subject always to the laws and statutes of the two countries.” Thus Article 1 of the treaty does not create any new substantive rights for an individual vis-avis another individual, but affords a federal forum for the protection of existing substantive rights. It is altogether understandable that, shortly after the close of our second armed conflict with Great Britain within the space of forty years, Congress should seek to provide a federal forum to decide issues relating to the freedom of British subjects freely and securely to use our ports. Since such disputes might well rise to the level of international incidents, it befits a national tribunal to hear such cases at the trial level. Conferring such a protective jurisdiction is within the competence of the treaty makers. See National Mutual Ins. Co. of Dist. of Col. v. Tidewater Transfer Co., 337 U.S. 582, 69 S.Ct. 1173, 93 L.Ed. 1556 (1949) (opinion of Jackson, J.); Schumacher v. Beeler, 293 U.S. 367, 55 S.Ct. 230, 79 L.Ed. 433 (1934); Hart & Wechsler, The Federal Courts and the Federal System 372 (1953), upholding federal court jurisdiction to enforce certain state created rights.
*379The final question, then, is whether the IWA’s action is tortious under federal or state law. For reasons stated above, the National Labor Relations Act does not apply to this case; the field is thus left open to state law. Benz v. Compania Naviera Hidalgo, S. A., 353 U.S. 138, 77 S.Ct. 699, 1 L.Ed.2d 709 (1957).
New York has recognized the prima facie tort doctrine, holding tortious the infliction of intentional harm, without excuse or justification. Opera on Tour, Inc. v. Weber, 285 N.Y. 348, 34 N.E.2d 349, 136 A.L.R. 267 (1941); American Guild of Musical Artists, Inc. v. Petrillo, 286 N.Y. 226, 36 N.E.2d 123 (1941); Advance Music Corp. v. American Tobacco Co., 296 N.Y. 79, 70 N.E.2d 401 (1946); Ruza v. Ruza, 286 App.Div. 767, 146 N.Y.S.2d 808 (1955); Brandt v. Winchell, 283 App.Div. 338, 127 N.Y.S.2d 865 (1954); Original Ballet Russe, Ltd. v. Ballet Theatre, Inc., 133 F.2d 187 (2 Cir. 1943). When no lawful labor objective is present, the New York courts have applied this doctrine to labor union activities in general, Opera on Tour, Inc. v. Weber, 285 N.Y. 348, 355, 34 N.E.2d 349, 352, 136 A.L.R. 267 (1941); American Guild of Musical Artists, Inc. v. Petrillo, 286 N.Y. 226, 231, 36 N.E.2d 123, 125-126 (1941) and to picketing in particular, Goodwins, Inc. v. Hagedorn, 303 N. Y. 300, 305, 101 N.E.2d 697, 699, 32 A.L.R.2d 1019 (1951); Edward J. Burke Investigation and Auto Recovery Bureau v. Downey, 22 Misc.2d 911, 197 N.Y.S.2d 89 (1960). At the full trial of this case the district court might well find that the IWA was picketing the plaintiff in order to induce Bowater’s Newfoundland to recognize the IWA or its locals and contract with them. Since this would violate the 1959 Trade Union (Emergency Provision) Act No. 2, it would not be a “lawful labor objective” as that term is used by the New York courts. Nor does New York’s version of the Norris-LaGuardia Act, New York Civil Practice Act, § 876-a, apply to prohibit injunctive relief when no “lawful labor objective” is involved. American Guild of Musical Artists, Inc. v. Petrillo, 286 N.Y. 226, 231, 36 N.E.2d 123, 125-126 (1941); Goodwins, Inc. v. Hagedorn, 303 N.Y. 300, 305, 101 N.E.2d 697, 699, 32 A.L.R.2d 1019 (1951); Opera on Tour, Inc. v. Weber, 285 N.Y. 348, 34 N.E.2d 349, 136 A.L.R. 267 (1941).
It was an abuse of the discretion of the district court to refuse to grant a preliminary injunction against the picketing of the defendants which was tortious under the law of the State of New York.
For these reasons, I would reverse the district court’s denial of a preliminary injunction.

. The 1959 Trade Union (Emergency Provisions) Act No. 2 reads, in part, as follows:
“3.' — (1) Notwithstanding anything contained in the said Act or in any other statute or law, any certification as bargaining agent (hereinafter referred to as ‘certification’) granted under the said Act to each trade union, named in the schedule to this Act is revoked.
“(2) Where certification granted under the said Act to a trade union is revoked by this Act, the union shall not without the consent of the Lieutenant-Governor in Council apply for certification under the said Act and the Labour Relations *376Board shall not without the like consent grant certification under the said Act.
“4. Where certification granted under the said Act to a trade union is revoked by this Act, an agreement entered into and in force on the date of the passing of this Act between the union and an employer is void as from that date and no longer binds the parties to the agreement.
Schedule
International Wood Workers oe America Local 2-254
International Wood Workers oe America Local 2-255”


. In fact the Newfoundland Labour Relations Board found that the woods workers were employed by independent contractors who contracted with Bowater’s Newfoundland to have the lumbering done on the latter’s land.


. Since Judge Friendly decided that for purposes of the Norris-LaGuardia Act we should consider the plaintiff, Bowater Steamship Co., and the logging company, Bowater’s Newfoundland, as a single enterprise, it would be only equitable to take regard of the damage to both in deciding whether to issue an injunction.


. See Hamilton’s statement, The Federalist, No. 80, that the Federal courts were given jurisdiction over maritime causes since “These so generally depend on the law of nations, and so commonly affect the rights of foreigners, that they fall within the considerations which are relative to the public peace,” and also the recent remark of our brother Clark “And in the international field, certainly we cannot execute the world leadership now thrust upon us, or even safeguard our own future, if we remain a divided nation of merely separate states.” Federal Procedural Reform and States’ Rights; to a More Perfect Union, 40 Tex.L.Rev. 211 (1961).